Title: To James Madison from John Gavino, 18 June 1803
From: Gavino, John
To: Madison, James


					
						No. 123
						
						Gibraltar 18th: June 1803
					
					I have the honour of Confirming my last dispatch No. 122 under 10th: Inst.; and to acknowledge Receipt of your Circular under date 9th: April last accompanying the Laws of the Cessions of Congress preceeding the last, and the Suplimentary Act respecting Consuls and Vice Consuls which shall be attended to.  This act will also put a stop to the shamefull proceedings of late of some of the Masters of our Trading Vessels who has gone for the U. S. without paying their anchorage due the British Goverment, tho demanded by me, & I have done it.  The only check I had on them was the keeping their Bills of health., and as this document they do not find necessary for being admitted to Prattick in America, they used to go without it.
					I yesterday received a Letter from Commodor Morris dated Malta 19th: Ulto. Copy of which you have inclosed.  The one for Consul Simpson, I deemed it very essential to the Service its geting soon to hand, that he should be acquainted with the Detention of the Ship in question before the Empr: that he may be prepaird.  As such, and no Vessel going over I freightd a small Boat for 30$ to go with it, also Copy of the one to me, and to bring his answer.  Hamet who the Commodor Mentions, is the agent for the Empr:, also Tripoly
					Capn: Escamiche (a Native of this Place in the Portuguese Service) went off Algeirs a few days ago in a 74, Mand in Lisbon with about 800 Volunteers, & his four Sons, to endeavour to retake the 44 Gun frigate Captured last Summer; close to said Port he fell in with a 44 Gun frigate a Brig & a Xebeque when it fell Calm, which gave them an opportunity of Boats coming to their assistance from Algeir and Towing them into Port.  The Xebeque he Captured took 100 & odd men out and then Sunk the Vessel.  He Chased the others so close in as to Exchange shott with the Mole Baterys.  He is now here on his way to Lisbon.
					The first Rate British Ship Victory arrived here from off Brest, is gone to Malta in quest of Adl: Nelson, is to be his Flag Ship.
					The remainder of the Army from Egipt is now in this Bay, partly to relieve some Troops here, the others are bound home.  I have the honor to be with respect, Sir Your most obedt: & most he. Servt.
					
						John Gavino
					
					
						Herewith a note of the Quarantine Charges at this Port.
						June 21st:
						This being still here want of Conveyance affords me an opportunity of inclosing one just received from Consul Simpson.  He says it was a lucky Circumstance my sending the Express, and his geting the first account of the retention of the moorish Ship in question.  On board the Xebeque Captured by Capn: Scamishe there were 12 Neopolitans who they were carrying to Slavery.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
